Riddick, J., (after stating the facts.) We are of the opinion that the judgment of the chancellor should be affirmed. The husband of the plaintiff left no children and no creditors. The real property left by him was a new acquisition, and not an ancestral estate. The chancellor, therefore, in our opinion, correctly decided that the widow was entitled to one-half of the estate, both real and personal. Kirby’s Dig. § 2709. The agreement for a division of the property which was made between the widow and the mother of Terry, the former owner, was made under a mutual mistake as to the rights df the widow in the estate. The chancellor found that this agreement was without consideration, and “without knowledge on the part of plaintiff as to her legal rights, and that the agreement was in part executed before the commencement of this suit,'the extent of the performance being uncertain from the proof.” The evidence supports the finding of the chancellor-that the agreement in reference to a division of the property was made by plaintiff under a mistake as to her legal rights, and that it was without consideration. The plaintiff was a woman who had no experience in business matters, was entirely ignorant of the law, and was, it seems, to some extent at least, misled by the statements of certain of the defendants to the effect that she was only entitled to one-third of the estate. These parties were probably acting in good faith, but they should not be allowed to take advantage of an agreement brought about through their erroneous statements of the law. The case, in our opinion, comes within the principles announced by this court in Lawrence County Bank v. Arndt, 69 Ark. 406. Judgment affirmed.